FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PEDRO ALONSO GONZALES,                           No. 12-55118

              Plaintiff - Appellant,             D.C. No. 2:10-cv-02903-DSF-SP

  v.
                                                 MEMORANDUM *
ROBERT AYERS, Warden, official
capacity,

              Defendant,

  and

SCHUTZER, PHD Surgeon, official
capacity; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted February 11, 2013 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

      Pedro Alonso Gonzales, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28

U.S.C. §§ 1915(e) and 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we

affirm.

      The district court properly dismissed Gonzales’ action because Gonzales

failed to show in his second amended complaint and its attachments that

defendants acted with deliberate indifference to his serious medical needs. See

Toguchi v. Chung, 391 F.3d 1051, 1060-61 (9th Cir. 2004) (“Deliberate

indifference is a high legal standard. A showing of medical malpractice or

negligence is insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); see also Wilhem v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012)

(difference of opinion as to which medical course of action should be pursued does

not give rise to a deliberate indifference claim).

      AFFIRMED.




                                           2                                   12-55118